UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEAN OLIVER,

                                    Plaintiff,
              -v-                                                Civ. No. 1:15-CV-0444
                                                                       (BKS/DJS)
NEW YORK STATE POLICE, et al.,

                                    Defendants.



APPEARANCES:                                             OF COUNSEL:

JEAN OLIVER
Plaintiff, Pro Se
2 South Shore Drive
Elma, NY 14059

HARRIS BEACH, PLLC                                       DANIEL J. MOORE, ESQ.
Attorney for State Police Defendants                     JOSHUA D. STEELE, ESQ.
99 Garnsey Road
Pittsford, NY 14534

GLEASON DUNN WALSH & O’SHEA                              LISA F. JOSLIN, ESQ.
Attorney for Defendant McKee
40 Beaver Street
Albany, NY 12207

DANIEL J. STEWART
United States Magistrate Judge

                               DECISION AND ORDER
       At Plaintiff’s request, the Court has scheduled a discovery hearing for April 23,

2019 to address concerns raised by Plaintiff regarding documentary disclosure that has

taken place to date. Presently at issue is the scope of that hearing.
       In a letter dated March 11, 2019, Plaintiff sought a hearing to address allegations

against Defendants and their counsel that certain documents produced in discovery had

been “sanitized” and/or “recreated and reproduced.” Dkt. No. 209. That request was

referred to the undersigned for consideration. Dkt. No. 210. The Court then held a

telephone conference with all parties regarding this request on March 26, 2019.

Following that conference, the Court entered a Text Order granting Plaintiff’s request

“for a discovery hearing regarding her claim that certain documents provided during the

course of discovery were altered or falsified, and that sanctions under Rule 37 are

appropriate.” Dkt. No. 219. To facilitate the hearing, the Court directed that Plaintiff

make certain submissions regarding matters at issue, specifically identifying documents

and potential witnesses, by April 2, 2019. Id. Defendants were directed to respond by

April 8, 2019. See Text Minute Entry dated March 26, 2019.

       Plaintiff’s submissions were docketed on March 29, 2019 and included hundreds

of pages of documents and requests for judicial subpoenas for twelve individuals. Dkt.

No. 224. Defendants filed their responses on April 8, 2019. Dkt. Nos. 225 & 226. The

next day, the Court held a conference with the parties to address issues raised by their

submissions. Text Minute Entry for April 9, 2019. During the conference, the Court

advised the parties of certain rulings which were memorialized in a Text Order the next

day, April 10, 2019. Specifically, the Court granted in part and denied in part Plaintiff’s

request for judicial subpoenas to compel testimony at the upcoming hearing, advised the

parties of the limited scope of the hearing, and otherwise addressed hearing logistics. Dkt.

No. 228. On April 10, 2019, Plaintiff mailed a letter to the Court which is now docketed

                                             2
as a Motion for Reconsideration. Dkt. No. 231, Pl.’s Motion. For the reasons set forth

below, the Motion is Denied.

       “A court may justifiably reconsider its previous ruling if: (1) there is an intervening

change in the controlling law; (2) new evidence not previously available comes to light;

or (3) it becomes necessary to remedy a clear error of law or to prevent manifest

injustice.” Delaney v. Selsky, 899 F. Supp. 923, 925 (N.D.N.Y. 1995) (citing Doe v. New

York City Dep’t of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983)). “The standard for

granting a motion for reconsideration is strict[.]” Shrader v. CSX Transportation, Inc.,

70 F.3d 255, 257 (2d Cir. 1995). A motion for reconsideration “should not be granted

where the moving party seeks solely to relitigate an issue already decided.”               Id.

Furthermore, a motion for reconsideration is not to be used for “presenting the case under

new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at the

apple.’” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998).

       The instant Motion makes no argument that there has been an intervening change

in the controlling law in the few days between the Court’s conference with the parties and

this Motion. Nor does the Motion rely on any newly discovered evidence. Plaintiff,

therefore, is entitled to relief only if she can demonstrate a clear error of law or the

presence of a manifest injustice. Delaney v. Selsky, 899 F. Supp. at 925.

       It is well-established that “magistrate judges are afforded broad discretion in

resolving discovery disputes.” Safeco Ins. Co. of Am. v. M.E.S., Inc., 2013 WL 1680684,

at *3 (E.D.N.Y. Apr. 17, 2013) (internal quotations and citations omitted).             After

considering the arguments of the parties and reviewing their submissions, the Court

                                              3
entered several orders to provide for the orderly conduct of the scheduled hearing

consistent with the basis for the hearing which, as noted above, is to address Plaintiff’s

claim “that certain documents provided during the course of discovery were altered or

falsified.” Dkt. No. 219. Plaintiff now makes numerous objections, discussed in more

detail below. Having considered those objections, I conclude that the most recent order

was neither clearly erroneous nor will it result in any manifest injustice to Plaintiff and

the Motion, therefore, is denied.

       Plaintiff first appears to object to the timing of the Court’s April 10th ruling. Pl.’s

Motion at p. 1 (“the Court never indicated that it was going to wait until two weeks before

my hearing to suddenly advise me” regarding the scope of the hearing). As the timeline

provided above indicates, the Court has moved expeditiously to schedule this hearing and

held the conference now at issue the day after final submissions were made by the parties.

The Court has held several conferences regarding this hearing and has specifically

advised the parties as to the scope of the hearing throughout. Plaintiff is very familiar

with the underlying facts of this case and fails to establish any prejudice from the schedule

outlined by this Court.

       Plaintiff next objects to this Court’s ruling which excluded from consideration at

the hearing issues concerning Plaintiff’s allegation that certain firearms records relative

to weapons owned by Plaintiff have been forged. Pl.’s Motion at p. 2. Plaintiff sought to

introduce records and call witnesses on this issue. Dkt. No. 224. This matter was

excluded from the upcoming hearing because of a prior agreement of the parties and Order

of this Court which delayed expert discovery on this question until after a decision on

                                              4
dispositive motions to be made by Defendants. See Dkt. No. 176. At the time of that

Order, Plaintiff had not served a final report from her expert, Defendants had not deposed

Plaintiff’s expert, or retained an expert of their own. Id. Plaintiff now wishes to present

evidence regarding the alleged falsification of firearms records, including the testimony

of her expert witness. Dkt. No. 224. Based on the prior Order that request was denied.

The Court’s Order makes no final determination regarding Plaintiff’s claims as to these

records. It simply comports with a prior agreement of the parties that this matter would

be held in abeyance. Dkt. No. 176; see also Pl.’s Motion at p. 2 (“the parties initially

agreed during Discovery that we would forego further and costly analysis on the part of

the Defendants”). The Court finds no error in this conclusion. Indeed, to have permitted

Plaintiff to raise this issue at the hearing would have been manifestly unjust to Defendants

who would have been forced to address Plaintiff’s claims without the benefit of a final

report from Plaintiff’s expert, the opportunity to have deposed that expert, and the

opportunity to present an expert of their own. The Court will set an appropriate schedule

for expert disclosure on this matter, to the extent necessary, after dispositive motions have

been decided.

       Plaintiff also takes exception to this Court’s Order that issues concerning the

availability of a voicemail on Plaintiff’s work-issued cellphone would not be a part of this

hearing. Pl.’s Motion at p. 2. This issue has been raised numerous times by Plaintiff and

amply addressed in several prior Orders. See Dkt. Nos. 179 at pp. 4-5 & 218 at p. 11. As

such, this is clearly an attempt simply to relitigate this issue which is not a proper basis



                                             5
for reconsideration.    Brown v. City of Oneonta, New York, 858 F.Supp. 340, 342

(N.D.N.Y. 1994).

       Nor has Plaintiff established any other basis for reconsideration as to this issue.

Plaintiff believes the cellphone contains a congratulatory voicemail message which is

favorable to the allegations she has made in the case and has repeatedly claimed that

Defendants failed to preserve the phone. Pl.’s Motion at p. 2; see also Dkt No. 179 at p.

4. This Court has issued several rulings finding that such a message is not proportionally

relevant to this litigation and as a result declining to order that a code to unlock the phone,

which the State Police consistently maintains has been preserved, be generated. Dkt. Nos.

179 & 218. Given that Defendants have never been ordered by the Court to gain access

to the phone, it was neither clearly erroneous nor manifestly unjust to exclude the issue

from a hearing to assess whether Defendants have violated their discovery obligations

under the Federal Rules of Civil Procedure.

       Plaintiff next objects to the Court’s Order permitting Defendant Timothy Owens

to testify via telephone. Pl.’s Motion at p. 2. The Court directed that Owens may testify

in this manner as a result of certain scheduling and logistical considerations. FED. R. CIV.

P. 43(a) specifically provides that under certain circumstances “the court may permit

testimony in open court by contemporaneous transmission from a different location.”

Courts have specifically recognized that that this may include testimony by telephone.

See, e.g., Eller v. Trans Union, LLC, 739 F.3d 467, 477 (10th Cir. 2013); Dagen v. CFC

Group Holdings, Ltd., 2003 WL 22533425, at *1 (S.D.N.Y. Nov. 7, 2003). Other courts

have recognized the utility of telephonic testimony for evidentiary hearings. See In re

                                              6
Zyprexa Prod. Liab. Litig., 2009 WL 791488, at *1 (E.D.N.Y. Mar. 23, 2009) (directing

expert witnesses to appear in person or by phone for evidentiary hearing regarding

whether to exclude their testimony). Given these authorities, the scope of Owens’

testimony, and the fact that this is not a matter for a jury, the Court concludes that it was

not clear error to direct that telephonic, rather than in person testimony, take place for this

one witness. The Court has implemented appropriate safeguards by requiring that all

documents about which he might be questioned be provided to Owens prior to his

testimony. Nor has Plaintiff demonstrated that permitting this form of testimony would

be manifestly unjust.

       Finally, Plaintiff objects that she was not advised that as part of the Court’s in

camera review of a voluminous number of personnel complaints in this case that the

Court was “withholding or removing pages and/or portions of these Personnel Complaints

before directing” disclosure to Plaintiff. Pl.’s Motion at p. 3. The process for conducting

such review has, in fact, been explained to Plaintiff on numerous occasions. Moreover,

in circumstances in which documents were provided for review and the Court concluded

that some, but not all documents, should be disclosed to Plaintiff, the Court has issued

orders specifically identifying the material to be provided. See, e.g., Dkt. No. 198.

Plaintiff’s arguments, therefore, are no basis for reconsideration.

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Reconsideration (Dkt. No. 231) is

DENIED; and it is further



                                              7
       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

on the parties.

Date: April 16, 2019
      Albany, New York




                                         8
